On Application for Injunction.
The city of Farmersville, appellant, seeks an injunction commanding Texas-Louisiana Power Company, appellee, to desist and refrain from charging its patrons, in said city, lower rates for electrical service than those prescribed by ordinance adopted by said city May 6. 1930. After carefully considering the petition, in connection with the record on appeal, we are of opinion that the relief sought is precisely the same as that refused by the district judge, from whose orders this appeal is prosecuted. Our jurisdiction is appellate, we are authorized to issue such writs only when necessary to enforce the jurisdiction of this court, and, in our opinion, the writ sought in the instant case is not necessary for that purpose. The sole question presented on this appeal is as to the correctness of the trial judge's action in dissolving the temporary *Page 272 
writ theretofore issued commanding appellee to desist from charging, its patrons in said city lower rates for electrical service than those prescribed by the ordinance above mentioned, and in refusing, on second application, to grant a temporary writ for that purpose. The appeal from these orders did not confer jurisdiction the enforcement of which demands the issuance of the extraordinary writ, and, if granted, would in effect prejudge the merits of the case pending untried in the district court of Collin county. Therefore, the writ is denied on authority of the following cases and authorities cited therein: Tipton v. Railway Postal etc., Ass'n (Tex.Civ.App.) 170 S.W. 113; Texas, etc., Co. v. City of Vernon (Tex.Civ.App.) 254 S.W. 503; Taylor v. American Trust  Savings Bank (Tex.Civ.App.) 265 S.W. 727.